Citation Nr: 1710785	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-11 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1941 to  September 1945, and from May 1952 to July 1966, with apparent additional reserve service.  The Veteran passed away in May 2010, and the Appellant is the Veteran's surviving son.  

This matter is on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Additionally, this matter was previously remanded by the Board in October 2014.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits.

2.  The Veteran died in May 2010 at a private medical facility; the death certificate lists upper gastrointestinal hemorrhage as the immediate cause of death, with IV heparin anticoagulation and paroxysmal-supraventricular tachycardia as underlying causes of death.  

3.  At the time of his death, the Veteran did not have any claims pending before VA.

4.  The Appellant's timely claim for burial allowance was received on October 18, 2010.   

5.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; nor did the Veteran die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

However, there are certain situations when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (holding that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227   (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

As noted above, this claim was previously remanded by the Board in October 2014.  At that time, the RO was instructed to contact the Appellant and to obtain evidence identifying who paid for the Veteran's burial expenses, to include funeral, transportation, burial, and burial plot and internment.  Thereafter, the claim was to be readjudicated and a Supplemental Statement of the Case (SSOC) issued if the claim remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the identified information was requested from the Appellant in a February 2015 letter.  The Appellant submitted a signed, though otherwise blank, VA Form 21-4138 that same month, absent supporting documentation.  As such, the claim was readjudicated and an SSOC was issued in April 2016.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will proceed to assess the merits of the Veteran's claim.  

Legal Criteria and Analysis

The Appellant is currently seeking entitlement to nonservice-connected VA burial benefits.

In a claim for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2016).  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2016).

If a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) At the time of death, the veteran was in receipt of pension or compensation; (2) the veteran had an original or reopened claim for either benefit pending at the time of his or her death, and in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  
38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2016). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2016).  "Properly hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710  or § 171(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  
38 C.F.R. § 3.1605(a) (2016). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, the claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. 
§ 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. 
§ 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601 (2016).

Here, the undisputed facts of the case indicate that the criteria for entitlement to VA burial benefits have not been met.  Specifically, the Veteran died at Kaiser Foundation Hospital, a private medical facility, in May 2010.  The Veteran's death certificate reports upper gastrointestinal hemorrhage as the immediate cause of death, with IV heparin anticoagulation and paroxysmal-supraventricular tachycardia as underlying causes.  The Veteran was not service-connected for any disability at the time of his death, and there has been no allegation that his death was related to military service.

Further, at the time of his death, the Veteran was not in receipt of VA service-connected compensation or nonservice-connected pension benefits, nor were any claims for such pending.  Although the Veteran had wartime service, his body is not being held by a State.  Moreover, the Veteran was not in a VA facility for hospital, nursing home, or domiciliary care at the time of his death; he had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703; he had not been admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720  for nursing home care at the expense of the United States; and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Additionally, the Veteran did not die en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.

The Appellant does not dispute these facts, nor does the record contain evidence in contradiction thereof.  Instead, in his May 2012 Notice of Disagreement, the Appellant reported his intent to inter the Veteran's ashes at the Garden of Valor, a space reserved for veterans at the Pacific View Memorial Park.  However, the Appellant was informed that the Garden of Valor was at capacity, such that no additional internments were possible.  As the Appellant desired to inter the Veteran's remains at a cemetery near his residence, he chose an alternative location adjacent to the Garden of Valor.  As such, the Appellant maintains that entitlement to VA burial benefits is warranted at this time. 

However, the Board finds that these fact circumstances do not give rise to entitlement to benefits at this time.  As indicated above, the location of a veteran's burial or internment does not give rise to entitlement to VA burial benefits.  Regrettably, the law is dispositive in this case and there is no legal basis upon which to VA burial benefits in this case. 

The Board sympathizes with the Appellant for his loss and acknowledges that he has incurred expenses associated with the death of his father, the Veteran, who served his country honorably.  However, under the circumstances of this case, the Appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


[CONTINUED ON NEXT PAGE]





ORDER

Entitlement to VA burial benefits is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


